DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant' s arguments with respect to claim(s) 1-10, 35, 25-29, 30-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-10, 25-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Fully automatic multi-organ segmentation for head and neck cancer radiotherapy using shape representation model constrained fully convolutional neural networks”, hereafter referred to as Tong in view of  NOVIKOV (PGPub 2021/0019889; is a 371 National Stage Application of PCT/EP2018/051632, filed Jan.  24, 2018.  This application claims the benefit of European Application No. 17153431.61, filed Jan.  27, 2017)
claim 1, Tong discloses a method performed by one or more data processing apparatus, the method comprising: 
receiving a medical image that is captured using a medical imaging modality and that depicts a region of tissue in a body; (Tong, Fig. 2 “Input”; Abstract, “The combined segmentation network was then used to delineate nine OARs including the brainstem, optic chiasm,mandible, optical nerves, parotids, and submandibular glands on unseen H&N CT images.”, where H&N is Head and neck)
processing the medical image using a segmentation neural network to generate a segmentation output, (Tong, Fig. 2 “Output”; Abstract, “The combined segmentation network was then used to delineate nine OARs including the brainstem, optic chiasm,mandible, optical nerves, parotids, and submandibular glands on unseen H&N CT images.”)
wherein: 
the segmentation output comprises a plurality of segmentation channels,  the plurality of segmentation channels comprises at least two segmentation channels, each segmentation channel corresponds to a respective organ from a predetermined set of organs, and each segmentation channel defines a segmentation of the respective organ corresponding to the segmentation channel in the medical image; (Tong, Fig. 2 “Output”; Abstract, “The combined segmentation network was then used to delineate nine OARs including the brainstem, optic chiasm,mandible, optical nerves, parotids, and submandibular glands on unseen H&N CT images.”, where the above 9 organs (channels) at risk are segmented from the CT image)
a segmentation of a respective organ in the medical image comprises, for each of a plurality of voxels in the medical image, a respective score characterizing whether the voxel corresponds to an interior of the respective organ; (Tong, pg. 4565, Fig. 7 shows a visualization of the output.  The segmented organ are colored (scored) with a value of yellow/green/red/blue/purple/orange/brown/pink)

each encoder block is a residual neural network block comprising one or more two-dimensional convolutional neural network layers, one or more three-dimensional convolutional neural network layers, or both;  (Tong, Fig. 2, left side, 
    PNG
    media_image1.png
    343
    290
    media_image1.png
    Greyscale
)
each encoder block is configured to process a respective encoder block input to generate a respective encoder block output wherein a spatial resolution of the encoder block output is lower than a spatial resolution of the encoder block input; and (Tong, Fig. 2, left side, see Conv3d)
for each encoder block that is after an initial encoder block in the sequence of encoder blocks, the encoder block input comprises a previous encoder block output of a previous encoder block in the sequence of encoder blocks; and (Tong, Fig. 2, left side, see Conv3d)
the segmentation neural network comprises a decoder subnetwork, wherein the decoder subnetwork is configured to process a decoder subnetwork input comprising an intermediate output of each encoder block to generate the segmentation output.  (Tong, Fig. 2, right side)
 the decoder subnetwork comprises a final layer that is configured to process a final layer input to generate the segmentation output; and processing the final layer input to generate the segmentation (Tong, Fig. 2, right side,

    PNG
    media_image2.png
    496
    406
    media_image2.png
    Greyscale
)
applying a non-linear activation function to each component of the transformed final layer input to generate the segmentation output, wherein the non-linear activation function is configured to process an input consisting of a scalar value to generate an output consisting of a scalar value (Tong, Fig. 2 “Output”; Abstract, “The combined segmentation network was then used to delineate nine OARs including the brainstem, optic chiasm,mandible, optical nerves, parotids, and submandibular glands on unseen H&N CT images.”, where the above 9 organs (channels) at risk are segmented from the CT image: Note all modern Neural networks have an activation layer.  Tong does not explicitly disclose it. The major classifications of activation layers are 1. Step; 2. Linear; 3. Non-linear (Sigmoid, TanH, ReLu, Softmax, Swish, etc.) )

Novikov discloses  “applying a non-linear activation function to each component of the transformed final layer input to generate the segmentation output, wherein the non-linear activation function is configured to process an input consisting of a single scalar value to generate an output consisting of a single scalar value, wherein for one or more voxels of the medical image, the segmentation output defines that the voxel is included in each of multiple overlapping organs.” (Novikov,   “[0095] … To splash the values to the [0,1] range at the output of the network we used sigmoid function as an activation at the output layer.”, Applicant’s disclosure uses the same sigmoid activation layer; 
“[0010] Individual anatomical intricacies like high inter-personal variations in shape and size of central organs like lung fields, clavicles and heart, related to age, size and gender, ambiguous organ boundaries due to organ overlaps and artifacts caused by movements and image modality intrinsics, are just a few of the reasons why accurate organ segmentation remains an inherently challenging task.”; “[0025] The method of the present invention is very adequate for multi-label synchronous segmentation of anatomical organs in chest radiographs, in particular, clavicles, lung and heart fields.”; see also [0045], where pixels are assigned one or more labels (ie overlap). )

It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use a sigmoid function as shown by Novikov before the output.
The suggestion/motivation for doing so would have been to account for a same region which can belong to different organs.  

Therefore, it would have been obvious to combine Tong with Novikov to obtain the invention as specified in claim 1.

Regarding claim 2, Tong in view of Novikov discloses the method of claim 1, wherein the medical imaging modality is a computerized tomography (CT) medical imaging modality.  (Tong, Fig. 2 “Input”; Abstract, “The combined segmentation network was then used to delineate nine OARs including the brainstem, optic chiasm,mandible, optical nerves, parotids, and submandibular glands on unseen H&N CT images.”)

Regarding claim 3, Tong in view of Novikov discloses the method of claim 1, wherein the region of tissue in the body that is depicted by the medical image comprises a head and neck region.  (Tong, Fig. 2 “Input”; Abstract, “The combined segmentation network was then used to delineate nine OARs including the brainstem, optic chiasm,mandible, optical nerves, parotids, and submandibular glands on unseen H&N CT images.”, where H&N signifies Head and Neck)

Regarding claim 4, Tong in view of Novikov discloses the method of claim 1, wherein the predetermined set of organs comprise one or more organs at risk in a patient receiving radiotherapy treatment.   (Tong, Fig. 2 “Input”; Abstract, “The combined segmentation network was then used to delineate nine OARs including the brainstem, optic chiasm,mandible, optical nerves, parotids, and submandibular glands on unseen H&N CT images.”, where OAR signifies organ at risk; abstract discloses “Intensity modulated radiation therapy (IMRT)”, see also section 1, paragraph 1)

Regarding claim 5, Tong in view of Novikov discloses the method of claim 1, further comprising using the segmentation output in radiotherapy treatment planning.  (Tong, pg. 4566, left column, 2nd paragraph “The fast segmentation time is particularly valuable to applications such as adaptive radiotherapy.” )

Regarding claim 6, Tong in view of Novikov discloses the method of claim 1, wherein the decoder subnetwork comprises a sequence of multiple decoder blocks, wherein: 
each decoder block is a residual neural network block comprising one or more two- dimensional convolutional neural network layers; (Tong, Fig. 2, right side, shows 3d neural network layer, where 2d is an obvious variant in the case the image is a 2d input in place of the 3d input)
each decoder block is configured to process a respective decoder block input to generate a respective decoder block output, (Tong, Fig. 2, right side)
wherein a spatial resolution of the decoder block output is greater than a resolution of the decoder block input; and for each decoder block that is after an initial decoder block in the sequence of decoder blocks, the decoder block input comprises: (i) an intermediate output of a respective encoder block, and (ii) a previous decoder block output of a previous decoder block. (Tong, Fig. 2, right side,

    PNG
    media_image3.png
    888
    743
    media_image3.png
    Greyscale
)
  

Regarding claim 8, Tong in view of Novikov discloses the method of claim 1, wherein the segmentation neural network comprises a linking block, wherein: the linking block is a residual neural network block comprising a fully-connected layer; the linking block is configured to process a linking block input comprising an output of a final encoder block in the sequence of encoder blocks to generate a linking block output; and the linking block output is provided as an input to the decoder subnetwork.  (Tong, Fig. 2, bottom of figure, 
    PNG
    media_image4.png
    111
    205
    media_image4.png
    Greyscale
)

claim 9, Tong in view of Novikov discloses the method of claim 1, further comprising computing a surface Dice measure between: (i) a segmentation of a respective organ in the medical image defined by a segmentation channel from the segmentation output, and (ii) a reference segmentation of the respective organ in the medical image, comprising: determining a number of voxels in a first intersection between: (i) a surface of the segmentation of the respective organ, and (ii) a tolerance region around a surface of the reference segmentation of the respective organ; determining a number of voxels in a second intersection between: (i) a surface of the reference segmentation of the respective organ, and (ii) a tolerance region around a surface of the segmentation of the respective organ; and determining the surface dice measure as a ratio of: (i) a sum of the number of voxels in the first intersection and the number of voxels in the second intersection, and (ii) a sum of a number of voxels in the surface of the segmentation of the respective organ and a number of voxels in the surface of the reference segmentation of the respective organ.  (Tong, Section 2.E, “Dice Similarity Coefficient (DSC)”, 
    PNG
    media_image5.png
    161
    618
    media_image5.png
    Greyscale
; Note; See pg. 12 EQN 1 of Applicant’s disclosure)

Regarding claim 10, Tong in view of Novikov discloses the method of claim 1,
But does not disclose “wherein generating the segmentation output comprises processing the output of a final neural network layer of the segmentation neural network using a sigmoid activation function.” (Novikov,   “[0095] … To splash the values to the [0,1] range at the output of the network we used sigmoid function as an activation at the output layer.”, Applicant’s disclosure uses the same sigmoid activation layer; )


Claim 25 and 30 are rejected under similar grounds as claim 1.
Claim 26-29 are rejected under similar grounds as claim 2-6.
Claim 31-34 are rejected under similar grounds as claim 2-6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Novikov in view of design choice.
Regarding claim 7, Tong in view of Novikov discloses the method of claim 1, 
But does not disclose “wherein the three-dimensional convolutional neural network layers in the encoder blocks comprise padded xy-convolutions and unpadded z-convolutions”
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have “wherein the three-dimensional convolutional neural network layers in the encoder blocks comprise padded xy-convolutions and unpadded z-convolutions.”   Applicant has not disclosed that “wherein the three-dimensional convolutional neural network layers in the encoder blocks comprise padded xy-convolutions and unpadded z-convolutions”  provides an advantage, is used for a particular The convolutions can be either padded or unpadded.  Padding enables the data minimizes artifacts at the border.  Not padding saves space and increasing processing speed.  Thus there is at most 8 possible combinations to use.
Therefore, it would have been obvious to combine Tong with in view of Novikov to obtain the invention as specified in claim 7.

Allowable Subject Matter
Claim 35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
35. (New) The method of claim 1, further comprising: 
determining a segmentation loss for the medical image, comprising: 
for each segmentation channel of the segmentation output: 
determining a set of error values for the segmentation channel,
wherein each error value in the set of error values for the segmentation channel corresponds to a respective voxel in the medical image and is based on an error between: (i) the score from the segmentation channel which characterizes whether the voxel corresponds to the interior of the organ corresponding to the segmentation channel, and (ii) a target score defining whether the voxel corresponds to the interior of the organ corresponding to the segmentation channel; and 
identifying a plurality of highest error values from the set of error values for the segmentation channel, wherein the plurality of highest error values are a proper subset of the set of error values for the segmentation channel; and 
determining the segmentation loss based on the plurality of highest error values identified for each segmentation channel of the segmentation output; and 
adjusting current values of segmentation neural network weights of the segmentation neural network based on the segmentation loss for the medical image.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261.  The examiner can normally be reached on M-F 8:30-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 EP 3355270